Citation Nr: 1644069	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-29 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left ear disability.   

2.  Entitlement to service connection for a neck disability.  


ATTORNEY FOR THE BOARD

A. Nolley, Associate Counsel 










INTRODUCTION

The Veteran served on active duty from May 1975 to May 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims.  

The Veteran asserted that he injured his neck and left ear during boot camp when his sergeant covered his head with a hot towel and hit him.  He stated that he experienced neck pain as well as ringing and bleeding of the ear, but was afraid to complain.  The Veteran further asserted that he experienced neck pain and hearing loss symptoms since service.  

Service treatment records are silent as to evidence of neck pain or left ear symptoms.

A December 2009 VA imaging study revealed mild left neural foramina stenosis at C5-6 and C6-7.  A February 2010 VA treatment record shows that the Veteran reported that he sustained injuries to his head and neck in service.  Additional VA treatment records showed a past medical history of a hearing deficit.  

Generally, a VA medical examination is required for a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran's assertions that he experienced symptoms of neck pain and left ear hearing loss since service are competent evidence as to factual matters of which he has first-hand knowledge, and the presence of observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In light of the VA treatment records confirming hearing difficulty and a neck disability, the Veteran's statements made to providers years prior to filing his claim regarding an in-service injury and symptoms, and the fact that the Veteran has not been afforded a VA examination in response to his claims, the Board finds the low threshold necessary to provide an examination has been established in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all treatment records from the Loma-Linda and Pudget Sound VA medical centers.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the Veteran must be afforded a VA examination, by an examiner with sufficient expertise, to determine the nature and etiology of all left ear disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should determine all diagnoses related to the left ear present during the period of the claim.  

If the examiner determines that any left ear disability has been present for any portion of the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each diagnosed disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

In providing the requested opinion, the examiner must specifically consider the Veteran's contentions that he injured his left ear during service and experienced symptoms since.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his neck disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neck disability was incurred in, was caused by, or is otherwise etiologically related to his military service.

In providing the requested opinion, the examiner must specifically consider the Veteran's contentions that he injured his neck during service and experienced symptoms since.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




